DETAILED ACTION
This Office action is in response to the amendment filed on 05/19/2021. Claims 1-7, 9-15, and 26-31 are pending. Claims 23-25 have been added. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, 12, 13, 21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coordes US9322396.
Claim 1. Coordes discloses an anchor cage for a foundation (18) of a wind turbine that comprises at least an upper load distribution plate (8), at least a lower load distribution plate (28), and a plurality of first reinforcement elements (24 held by 26 at 8) extending between the at least upper load distribution plate and the at least lower load distribution plate (Fig.2), further comprising at least one intermediate load distribution plate (12) placed between the upper load distribution plate and the lower load distribution plate, and a plurality of second reinforcement elements (22) extending between the at least upper load distribution plate and the at least one intermediate load distribution plate, the second reinforcement elements being shorter than the first reinforcement elements (Fig.2).

Claim 2. Coordes discloses the first reinforcement elements (through holes 38) and the second reinforcement elements (22) are distributed along a single circumferential row (Fig.3).

Claim 3. Coordes discloses the first reinforcement elements and the second reinforcement elements are distributed alternately along the single circumferential row (Fig.3).

Claim 10. Coordes discloses a post-tensioning value applied to each second reinforcement element is smaller than the post-tensioning value applied to each first reinforcement element (22 is welded as discussed in P.0047 while 24 is held by 34 and 36 which can be adjusted for a larger post-tensioning value).

Claim 12. Coordes discloses the at least intermediate load distribution plate and the at least lower load distribution plate are selected between a continuous plate and/or modular plates for each reinforcement element or set of reinforcement elements (Fig.4).

Claim 13. Coordes discloses the first reinforcement elements and the second reinforcement elements are distributed homogeneously (Figs.2 and 4).

Claim 21. Coordes discloses the anchor cage described in claim 1 wherein a total post-tensioning value provided in an upper part of the foundation is different from a total post-tensioning value provided in a lower part of the foundation (22 is welded as 

Claim 25. Coordes discloses the plurality of first reinforcement elements (26 held by 26 at 8) extending between the at least upper load distribution plate (8) and the at least lower load distribution plate (28) connects the at least upper load distribution plate (8) and the at least lower load distribution plate (28 as shown in Fig.2).

Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive. Applicant argues the prior art, Coordes, is a pylon base section and fundamentally different in relative structure and function to that of the anchor cage for a foundation of claim 1. Applicant further argues, not an anchor cage for a foundation as required by claim 1 and that preamble limitation of "anchor cage for a foundation" in claim 1 is essential to the structure of the other claim 1 limitations.
Examiner disagrees with Applicant on what Coordes disclosed and even though Coordes states “a pylon base section for arrangement and fixing on a foundation”, Coordes clearly discloses a system for a foundation as shown in Fig.2 wherein element 18 is a foundation of a wind turbine with foundation basket 4 connected to a lower load distribution plate 28 thru elements 24 and 26, all embedded within the foundation. 
Furthermore, even though Coordes discloses said system in-used [for] with foundation 18, the recitation that Anchor cage for a foundation… has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 487 (CCPA 1951). In the instant case, the system of Coordes, as argued by Applicant, is a self-contained structure without said foundation, further undermining Applicant’s position.

Allowable Subject Matter
Claims 4-9, 11, 15-19 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning wherein the first reinforcement elements and the second reinforcement elements are distributed along two circumferential rows, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633